DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9,13-16,18,19 are allowed.
The following is an examiner’s statement of reasons for allowance: a child-resistant dispenser including the features “wherein the housing comprises a dispensing chute, and the dispenser is configured to dispense a single unit of product from the dispensing chute when the slider is in the dispensing position, wherein the slider comprises a protrusion that restricts additional product from moving to a dispensing location in the dispensing chute when the slider is in the dispensing position, and wherein the dispensing chute comprises a recess for accommodating a single unit of product, and the recess is aligned with the protrusion when the slider is in the closed position.” in combination with the rest of the claim language is not taught and/or suggested by the prior art.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: a method of dispensing unit including the steps “wherein the slider comprises a protrusion that restricts additional product from moving to a dispensing location in the dispensing chute when the slider is in the dispensing position, and wherein the dispensing chute comprises a recess for accommodating a single unit of product, and the recess is aligned with the protrusion when the slider is in the closed position.” in combination with the rest of the claim language is not taught and/or suggested by the prior art.
23 is allowed.
The following is an examiner’s statement of reasons for allowance: a child-resistant dispenser including the features “wherein the slider comprises a pivoting member and the movable engagement portion is located at an end of the pivoting member, wherein the slider comprises a main body and the pivoting member is resiliently affixed to the main body such that the pivoting member is biased toward engagement with the stop, and wherein the slider comprises a connection between the main body and the pivoting member that is configured to twist as the pivoting member pivots.” in combination with the rest of the claim language is not taught and/or suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651